Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 1 of 28 PageID: 1




POMERANTZ LLP
Thomas H. Przybylowski
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
tprzybylowski@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 ADAM PAXTON, Individually and On               Case No.
 Behalf of All Others Similarly Situated,

                              Plaintiff,        CLASS ACTION COMPLAINT
                     v.
                                                JURY TRIAL DEMANDED
 PROVENTION BIO, INC.,
 ASHLEIGH PALMER, and ANDREW
 DRECHSLER,

                               Defendants.


      Plaintiff Adam Paxton (“Plaintiff”), individually and on behalf of all others

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint

against Defendants, alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through Plaintiff’s

                                            1
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 2 of 28 PageID: 2




attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls and announcements made by Defendants, United States

(“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Provention Bio, Inc. (“Provention” or the

“Company”), analysts’ reports and advisories about the Company, and information

readily obtainable on the Internet. Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                             NATURE OF THE ACTION

       1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants that purchased or otherwise

acquired Provention securities between November 2, 2020 and April 8, 2021, both

dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of

its top officials.

       2.     Provention is a clinical stage biopharmaceutical company that focuses

on the development and commercialization of therapeutics and solutions to intercept

and prevent immune-mediated diseases.          The Company’s product candidates


                                           2
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 3 of 28 PageID: 3




include, among others, PRV-031 teplizumab and monoclonal antibodies (“mAb”),

in Phase III clinical trial for the interception of type one diabetes (“T1D”).

      3.     In November 2020, Provention completed the rolling submission of a

Biologics License Application (“BLA”) to the U.S. Food and Drug Administration

(“FDA”) for teplizumab for the delay or prevention of clinical T1D in at-risk

individuals (the “teplizumab BLA”).

      4.     Throughout the Class Period, Defendants made materially false and

misleading statements regarding the Company’s business, operations, and

compliance policies.     Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) the teplizumab BLA was deficient in its

submitted form and would require additional data to secure FDA approval; (ii)

accordingly, the teplizumab BLA lacked the evidentiary support the Company had

led investors to believe it possessed; (iii) the Company had thus overstated the

teplizumab BLA’s approval prospects and hence the commercialization timeline for

teplizumab; and (iv) as a result, the Company’s public statements were materially

false and misleading at all relevant times.

      5.     On April 8, 2021, Provention issued a press release “announc[ing] that

the Company received a notification on April 2, 2021 from the [FDA], stating that,

as part of its ongoing review of the Company’s [BLA] for teplizumab for the delay




                                           3
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 4 of 28 PageID: 4




or prevention of clinical [T1D], the FDA has identified deficiencies that preclude

discussion of labeling and post-marketing requirements/commitments at this time.”

      6.      On this news, Provention’s stock price fell $1.73 per share, or 17.78%,

to close at $8.00 per share on April 9, 2021.

      7.      As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

                          JURISDICTION AND VENUE

      8.      The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      9.      This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

      10.     Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b).              Provention is

headquartered in this Judicial District, Defendants conduct business in this Judicial

District, and a significant portion of Defendants’ actions took place within this

Judicial District.

      11.     In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,


                                          4
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 5 of 28 PageID: 5




including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                      PARTIES

      12.    Plaintiff, as set forth in the attached Certification, acquired Provention

securities at artificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosures.

      13.    Defendant Provention is a Delaware corporation with principal

executive offices located at 55 Broad Street, 2nd Floor, Red Bank, New Jersey

07701. The Company’s common stock trades in an efficient market on the Nasdaq

Global Select Market (“NASDAQ”) under the ticker symbol “PRVB.”

      14.    Defendant Ashleigh Palmer (“Palmer”) has served as Provention’s

Chief Executive Officer at all relevant times.

      15.    Defendant Andrew Drechsler (“Drechsler”) has served as Provention’s

Chief Financial Officer at all relevant times.

      16.    Defendants Palmer and Drechsler are sometimes referred to herein

collectively as the “Individual Defendants.”

      17.    The Individual Defendants possessed the power and authority to control

the contents of Provention’s SEC filings, press releases, and other market

communications.      The Individual Defendants were provided with copies of

Provention’s SEC filings and press releases alleged herein to be misleading prior to


                                            5
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 6 of 28 PageID: 6




or shortly after their issuance and had the ability and opportunity to prevent their

issuance or to cause them to be corrected.        Because of their positions with

Provention, and their access to material information available to them but not to the

public, the Individual Defendants knew that the adverse facts specified herein had

not been disclosed to and were being concealed from the public, and that the positive

representations being made were then materially false and misleading.            The

Individual Defendants are liable for the false statements and omissions pleaded

herein.

      18.    Provention and the Individual Defendants are collectively referred to

herein as “Defendants.”

                       SUBSTANTIVE ALLEGATIONS

                                   Background

      19.    Provention is a clinical stage biopharmaceutical company that focuses

on the development and commercialization of therapeutics and solutions to intercept

and prevent immune-mediated diseases.         The Company’s product candidates

include, among others, PRV-031 teplizumab and mAb, in Phase III clinical trial for

the interception of T1D.

 Materially False and Misleading Statements Issued During the Class Period

      20.    The Class Period begins on November 2, 2020, when, pre-market,

Provention issued a press release announcing “the completion of the rolling


                                         6
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 7 of 28 PageID: 7




submission of a [BLA] to the [FDA] for teplizumab for the delay or prevention of

clinical [T1D] in at-risk individuals with the submission of the chemistry,

manufacturing and controls (CMC) and administrative information modules.” That

press release touted, in relevant part:

      [t]he FDA has 60 days to review the final submission to determine if
      the BLA is complete. If deemed complete, the application will be
      considered acceptable for filing and review, and the FDA will set a
      PDUFA goal date.

      In August 2019, teplizumab was granted Breakthrough Therapy
      Designation (BTD) by the FDA. As afforded by the BTD, Provention
      has expressly requested a Priority Review in conjunction with the
      completion of the final submission. A Priority Review designation
      means FDA’s goal is to take action on an application within 6 months
      (compared to 10 months under standard review). If approved by FDA,
      Teplizumab has the potential to be the first disease-modifying therapy
      for T1D.

      “Our submission of the final modules of the rolling BLA represents a
      significant milestone for Provention Bio and a critical step toward the
      potential first major advancement in T1D therapeutics since insulin was
      introduced a century ago,” stated Ashleigh Palmer, CEO and Co-
      Founder, Provention Bio. “We are extremely grateful to the entire
      Provention team and our key clinical, regulatory and manufacturing
      partners, as we could not have achieved this goal without their tireless
      dedication and determination. We look forward to continuing on our
      path toward changing the current treatment paradigm for T1D and, if
      approved, bringing teplizumab, designated by the FDA as a
      Breakthrough Therapy, to the U.S. market in 2021.”

      21.    On November 5, 2020, Provention issued a press release announcing

the Company’s Q3 2020 financial results and providing a business update. The press

release stated, in relevant part:


                                          7
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 8 of 28 PageID: 8




      “We are excited about the progress the Provention Bio team has made
      in recent months as we work to redefine the treatment landscape for
      T1D and other autoimmune diseases,” stated Ashleigh Palmer, CEO,
      Provention Bio. “Earlier this week, we announced our achievement of
      a major milestone with the completion of the rolling BLA submission
      for teplizumab for the delay or prevention of clinical T1D in at-risk
      individuals. In parallel with our regulatory efforts, we are focused on
      preparing for a potential product approval and launch in mid-2021. We
      recently introduced two national campaigns to educate key stakeholders
      about early-stage T1D and the potential advantages of screening
      populations at risk of developing clinical-stage disease.[”]

      22.    That same day, Provention hosted an earnings call with investors and

analysts to discuss the Company’s Q3 2020 results (the “Q3 2020 Earnings Call”).

During the scripted portion of the Q3 2020 Earnings Call, Defendant Palmer stated,

in relevant part:

      [t]he most notable recent achievements include the completion of our
      rolling submission of the Biologics License Application or BLA for
      teplizumab for the delay or prevention of clinical T1D in at risk
      individuals and the launch of our Type 1 diabetes early stage disease
      awareness campaign.

                                       ***

      We continue to be driven by the possibility of bringing the first disease
      modifying therapy for T1D to market and look forward to continuing
      to work with the FDA during the regulatory process. Throughout the
      remainder of 2020, we plan to transition and transform our company
      into a commercialization ready organization in anticipation of the
      potential launch of teplizumab next year. In addition to teplizumab our
      pipeline is rich with potential opportunities to fundamentally address
      the unmet needs associated with other serious autoimmune diseases.
      And we are passionate about advancing our therapeutic candidates to
      help both patients and their caregivers.



                                         8
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 9 of 28 PageID: 9




      23.    On January 4, 2021, Provention issued a press release announcing “that

the [BLA] for teplizumab for the delay or prevention of clinical [T1D] in at-risk

individuals has been filed by the [FDA],” and that “[t]he FDA also granted

Provention’s request for Priority Review and assigned a user fee goal date of July 2,

2021, under the Prescription Drug User-Fee Act (PDUFA).” That press release

touted, in relevant part:

      “The FDA’s acceptance of our BLA represents a significant
      achievement for Provention Bio in our mission to deliver the first
      potential disease-modifying T1D therapy and drive a paradigm shift in
      how individuals at risk of developing the disease are treated,” stated
      Ashleigh Palmer, CEO and Co-Founder, Provention Bio. “We intend
      to work closely with the FDA to support their review while also
      preparing for a potential product launch in the third quarter of 2021.”

      In its acceptance letter, the FDA stated that it is currently planning to
      hold an advisory committee meeting, tentatively scheduled for May 27,
      2021.

      Priority Review is afforded to drugs that, if approved, would represent
      a significant improvement in the safety or effectiveness of the
      treatment, diagnosis, or prevention of a serious condition. Under the
      PDUFA, a Priority Review targets a review time of six months
      compared to a standard review time of ten months. The FDA previously
      granted teplizumab Breakthrough Therapy Designation.

      24.    On February 25, 2021, Provention filed an Annual Report on Form 10-

K with the SEC, reporting the Company’s financial and operating results for the

quarter and year ended December 31, 2020 (the “2020 10-K”). The 2020 10-K

touted the Company’s teplizumab BLA submission, stating, in relevant part:



                                         9
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 10 of 28 PageID: 10




        [i]n December 2020, the FDA accepted and filed for review our BLA
        for teplizumab for the delay or prevention of T1D in at-risk individuals.
        The FDA also granted our request for Priority Review and assigned a
        user fee goal date of July 2, 2021 under the PDUFA. In its acceptance
        letter, the FDA has stated that it is currently planning to hold an
        advisory committee meeting, which is tentatively scheduled for May
        27, 2021, to discuss the BLA. Priority Review designation is for drugs
        that, if approved, would be significant improvements in the safety or
        effectiveness of the treatment, diagnosis, or prevention of serious
        conditions when compared to standard applications. Under the PDUFA,
        a Priority Review targets a review time of six months compared to a
        standard review time of ten months.

        25.   Appended to the 2020 10-K as exhibits were signed certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by the Individual Defendants,

attesting that “the information contained in the [2020 10-K] fairly presents, in all

material respects, the financial condition and results of operations of Provention

Bio.”

        26.   Corresponding with the 2020 10-K, Provention issued a press release

announcing the Company’s Q4 and full year 2020 financial results and providing a

business update. The press release stated, in relevant part:

        “2020 was a pivotal year for Provention Bio and the type 1 diabetes
        (T1D) landscape,” stated Ashleigh Palmer, CEO of Provention Bio.
        “The FDA’s filing of our BLA for teplizumab represents a momentous
        achievement for Provention Bio in our mission to potentially deliver
        the first disease-modifying T1D therapy, which may catalyze a
        paradigm shift in how pre-symptomatic, at-risk patients are screened
        and treated before the clinical diagnosis of T1D. We look forward to
        working closely with the FDA to support the Agency’s Priority Review,
        while we prepare for a potential commercial launch in the second half
        of this year.”


                                           10
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 11 of 28 PageID: 11




                                       ***

      Fourth Quarter 2020 and Recent Corporate Highlights:

      FDA Filing of a BLA and Priority Review for Teplizumab for the
      Delay or Prevention of Clinical Type 1 Diabetes in At-risk
      Individuals

      [i]n January, Provention announced that the Biologics License
      Application (BLA) for teplizumab for the delay or prevention of
      clinical type 1 diabetes (T1D) in at-risk individuals has been filed by
      the FDA. The FDA also granted Provention’s request for Priority
      Review and assigned a user fee goal date of July 2, 2021, under the
      Prescription Drug User-Fee Act (PDUFA). In its acceptance letter, the
      FDA stated that it is currently planning to hold an advisory committee
      meeting, tentatively scheduled for May 27, 2021. If approved,
      teplizumab will be the first disease-modifying therapy for T1D.

      Provention is currently also evaluating teplizumab in patients with
      newly diagnosed insulin-dependent T1D, the Phase 3 PROTECT study,
      and expects full enrollment of the study in the second half of this year.

      27.   That same day, Provention hosted an earnings call with investors and

analysts to discuss the Company’s Q4 and full year 2020 results (the “Q4 2020

Earnings Call”).   During the scripted portion of the Q4 2020 Earnings Call,

Defendant Palmer stated, in relevant part:

      [t]he momentum we accelerated throughout 2020 continues to be
      driven forward into 2021. As we announced at the beginning of last
      month, the FDA’s filing of our biologics license application for
      teplizumab in our lead Type 1 diabetes at risk indication and this BLA
      is currently undergoing priority review by the agency with a PDUFA
      date of July 2, 2021.

                                       ***



                                         11
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 12 of 28 PageID: 12




      The second regulatory consideration I would like to address pertains to
      comparability between drug product previously produced from Eli Lilly
      drug substance and that produced from our current manufacturing
      partner, AGC Biologics. We believe our assessment of the
      physiochemical analysis of the two drug products, which we submitted
      to the FDA in our CMC module, demonstrates these drug products to
      be comparable. This assessment is also supported by the comparability
      in PD parameters, evaluated in the PK/PD bridging study we conducted
      in healthy volunteers last year.

      However, the single administration low dose study, also showed a
      slightly lower than target PK area under the curve for the AGC product,
      indicating that in that particular study, the AGC product may have
      cleared faster from the blood stream than the Lilly product. Based on
      our understanding of the relevant data and the extensive modeling, we
      have conducted to date, we do not believe this observation will have a
      clinically relevant impact on either the safety or efficacy of the AGC
      product.

      As many of you know, we had our BLA mid-cycle review meeting
      earlier this month. And we had an opportunity to discuss this topic for
      the first time with the FDA and share our points of view, regarding the
      interpretation of the data we have submitted. The FDA is still
      evaluating the PK/PD bridging study and we’ll be conducting its own
      PK modeling to validate our conclusion.

      As a result of our Breakthrough Therapy designation for the at-risk
      indication, we continue to enjoy the benefit of frequent constructive and
      valuable dialogue with the agency on all aspects of our BLA filing and
      the preparations for our advisory committee meeting in May.
      Considering that teplizumab potentially represents the first disease-
      modifying therapeutic advance for T1D in over a century and given the
      substantial unmet need that remains for these patients and their families,
      we look forward to continuing to support the agency in its review of
      our BLA to be able to bring this innovative breakthrough therapy to
      patients later this year.

      28.   In addition, when asked a question regarding product comparability,

Defendant Palmer responded, in relevant part:
                                         12
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 13 of 28 PageID: 13




      [. . .] what we’re dealing with in terms of the comparability is a very
      comprehensive panel of physiochemical analyses that release the
      product from the manufacturer side within specification and from a
      validated process now at AGC Biologics and comparing that to the
      specification with regard to the Lilly substance manufactured a decade
      ago.

      And in that context the products are comparable. That is our
      assessment. That is our belief and we believe that the agency will see
      that also. We then had a situation as you may recall where we started
      the PROTECT study with Lilly manufactured product and obviously
      have to transition to the AGC Biologics product. And we did as a
      single-dose study in healthy volunteers at a low dose because we
      obviously couldn’t administer a full 14-day therapeutic dose to healthy
      individuals.

      And we wanted to bridge to the new material in our PROTECT study.
      As a result of that single dose PK/PD bridging study again all of the
      parameters were within anticipated target especially the PD parameters
      which are more indicative of the efficacy and the safety with the
      exception of this AUC PK area under the curve. And that the AGC
      Biologics fell slightly below the target indicating that it cleared a little
      faster.

      So, what we have done in evaluating internally and in the submissions
      we’ve made to the agency is very extensive modeling which is very
      typical in the industry to show what the consequence of that would be
      how the two products behave when you take into account 14 days at
      therapeutic dose?

      And from that analysis from that modeling, we do not believe that the
      difference in area under the curve will result in a clinically relevant
      difference in the safety and the efficacy of teplizumab. And so that
      we’ve submitted to the agency the mid-cycle review meeting we had
      was the very first and only time to date that we’ve had to discuss that.
      We laid out our results our interpretation.

      And obviously they were not going to make a decision at that meeting
      and they have indicated to us they will do their own modeling and we
      anticipate that they will make information requests in the coming week
                                          13
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 14 of 28 PageID: 14




      -- in the coming weeks in order to enable them to do a comparison
      between their modeling and our modeling and whether they arrive at
      the same conclusion that we do. And we are confident in the
      interpretation that we have submitted to them.

      29.    On March 3, 2021, Provention issued a press release entitled,

“Provention Bio Announces Publication of Extended Follow-up Data from the

Pivotal ‘At-Risk’ TN-10 Study of Teplizumab in Science Translational Medicine.”

The press release stated, in relevant part:

      “These data embolden our enthusiasm surrounding the potential impact
      teplizumab may have on the lives of T1D patients, families and
      caregivers,” said Ashleigh Palmer, CEO and Co-Founder, Provention
      Bio. “Outcomes such as these validate Provention’s mission to intercept
      and prevent debilitating and life-threatening diseases. We continue
      working closely with the FDA in their review of our BLA submission
      for teplizumab. The PDUFA goal date is July 2, 2021.”

      30.    The statements referenced in ¶¶ 20-29 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operations,

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) the teplizumab BLA was deficient in its

submitted form and would require additional data to secure FDA approval; (ii)

accordingly, the teplizumab BLA lacked the evidentiary support the Company had

led investors to believe it possessed; (iii) the Company had thus overstated the

teplizumab BLA’s approval prospects and hence the commercialization timeline for



                                          14
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 15 of 28 PageID: 15




teplizumab; and (iv) as a result, the Company’s public statements were materially

false and misleading at all relevant times.

                                The Truth Emerges

      31.    On April 8, 2021, Provention issued a press release entitled,

“Provention Bio Provides Regulatory Update on Biologics License Application for

Teplizumab for the Delay or Prevention of Clinical Type 1 Diabetes in At-Risk

Individuals.” The press release stated, in relevant part:

      the Company received a notification on April 2, 2021 from the [FDA],
      stating that, as part of its ongoing review of the Company’s [BLA] for
      teplizumab for the delay or prevention of clinical [T1D], the FDA has
      identified deficiencies that preclude discussion of labeling and post-
      marketing requirements/commitments at this time.

      Additionally, during an informal discussion on April 2, 2021 regarding
      the agenda for the upcoming Advisory Committee meeting scheduled
      for May 27, 2021, the FDA informed the Company that it had
      completed its review of the data and analysis submitted by the
      Company for its single, low-dose pharmacokinetic/pharmacodynamic
      (PK/PD) bridging study conducted in healthy volunteers. This study
      evaluated the PK/PD comparability of drug product originating from
      drug substance manufactured by AGC Biologics, which the Company
      plans to use for commercialization, and drug product originating from
      historic drug substance manufactured by Eli Lilly used for the TN-10
      study submitted for the teplizumab BLA. The FDA indicated that based
      on the data it has reviewed to date, the Agency’s position is that the PK
      profiles of the two drug products evaluated in the PK/PD bridging study
      were not comparable and that additional data would be required before
      the FDA’s considerations could be satisfied. As a follow up, today, the
      FDA stated to the Company that it is willing to discuss these issues
      concurrently with its ongoing review.




                                          15
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 16 of 28 PageID: 16




      The FDA intends to continue the review of clinical data submitted in
      the BLA and to conduct the Advisory Committee meeting, scheduled
      on May 27, 2021.

      32.    On this news, Provention’s stock price fell $1.73 per share, or 17.78%,

to close at $8.00 per share on April 9, 2021.

      33.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      34.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

purchased or otherwise acquired Provention securities during the Class Period (the

“Class”); and were damaged upon the revelation of the alleged corrective

disclosures. Excluded from the Class are Defendants herein, the officers and

directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

      35.    The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Provention securities were actively

traded on the NASDAQ. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery,


                                          16
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 17 of 28 PageID: 17




Plaintiff believes that there are hundreds or thousands of members in the proposed

Class. Record owners and other members of the Class may be identified from

records maintained by Provention or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       36.       Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by Defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       37.       Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       38.       Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts
                  as alleged herein;

             •    whether statements made by Defendants to the investing public during
                  the Class Period misrepresented material facts about the business,
                  operations and management of Provention;

             •    whether the Individual Defendants caused Provention to issue false
                  and misleading financial statements during the Class Period;

                                             17
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 18 of 28 PageID: 18




            •    whether Defendants acted knowingly or recklessly in issuing false and
                 misleading financial statements;

            •    whether the prices of Provention securities during the Class Period
                 were artificially inflated because of the Defendants’ conduct
                 complained of herein; and

            •    whether the members of the Class have sustained damages and, if so,
                 what is the proper measure of damages.

      39.       A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

      40.       Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

            •    Defendants made public misrepresentations or failed to disclose
                 material facts during the Class Period;

            •    the omissions and misrepresentations were material;

            •    Provention securities are traded in an efficient market;

            •    the Company’s shares were liquid and traded with moderate to heavy
                 volume during the Class Period;

            •    the Company traded on the NASDAQ and was covered by multiple
                 analysts;



                                             18
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 19 of 28 PageID: 19




            •    the misrepresentations and omissions alleged would tend to induce a
                 reasonable investor to misjudge the value of the Company’s
                 securities; and

            •    Plaintiff and members of the Class purchased, acquired and/or sold
                 Provention securities between the time the Defendants failed to
                 disclose or misrepresented material facts and the time the true facts
                 were disclosed, without knowledge of the omitted or misrepresented
                 facts.

      41.       Based upon the foregoing, Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

      42.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

Defendants omitted material information in their Class Period statements in violation

of a duty to disclose such information, as detailed above.

                                        COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                      Thereunder Against All Defendants)

      43.       Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

      44.       This Count is asserted against Defendants and is based upon Section

10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.



                                            19
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 20 of 28 PageID: 20




      45.    During the Class Period, Defendants engaged in a plan, scheme,

conspiracy and course of conduct, pursuant to which they knowingly or recklessly

engaged in acts, transactions, practices and courses of business which operated as a

fraud and deceit upon Plaintiff and the other members of the Class; made various

untrue statements of material facts and omitted to state material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading; and employed devices, schemes and artifices to defraud

in connection with the purchase and sale of securities. Such scheme was intended

to, and, throughout the Class Period, did: (i) deceive the investing public, including

Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

maintain the market price of Provention securities; and (iii) cause Plaintiff and other

members of the Class to purchase or otherwise acquire Provention securities and

options at artificially inflated prices. In furtherance of this unlawful scheme, plan

and course of conduct, Defendants, and each of them, took the actions set forth

herein.

      46.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

each of the Defendants participated directly or indirectly in the preparation and/or

issuance of the quarterly and annual reports, SEC filings, press releases and other

statements and documents described above, including statements made to securities

analysts and the media that were designed to influence the market for Provention


                                          20
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 21 of 28 PageID: 21




securities. Such reports, filings, releases and statements were materially false and

misleading in that they failed to disclose material adverse information and

misrepresented the truth about Provention’s finances and business prospects.

      47.      By virtue of their positions at Provention, Defendants had actual

knowledge of the materially false and misleading statements and material omissions

alleged herein and intended thereby to deceive Plaintiff and the other members of

the Class, or, in the alternative, Defendants acted with reckless disregard for the truth

in that they failed or refused to ascertain and disclose such facts as would reveal the

materially false and misleading nature of the statements made, although such facts

were readily available to Defendants. Said acts and omissions of Defendants were

committed willfully or with reckless disregard for the truth. In addition, each

Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

      48.    Information showing that Defendants acted knowingly or with reckless

disregard for the truth is peculiarly within Defendants’ knowledge and control. As

the senior managers and/or directors of Provention, the Individual Defendants had

knowledge of the details of Provention’s internal affairs.

      49.    The Individual Defendants are liable both directly and indirectly for the

wrongs complained of herein. Because of their positions of control and authority,

the Individual Defendants were able to and did, directly or indirectly, control the


                                           21
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 22 of 28 PageID: 22




content of the statements of Provention. As officers and/or directors of a publicly-

held company, the Individual Defendants had a duty to disseminate timely, accurate,

and truthful information with respect to Provention’s businesses, operations, future

financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the

market price of Provention securities was artificially inflated throughout the Class

Period. In ignorance of the adverse facts concerning Provention’s business and

financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Provention securities at

artificially inflated prices and relied upon the price of the securities, the integrity of

the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.

      50.    During the Class Period, Provention securities were traded on an active

and efficient market. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Defendants

made, issued or caused to be disseminated, or relying upon the integrity of the

market, purchased or otherwise acquired shares of Provention securities at prices

artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at


                                           22
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 23 of 28 PageID: 23




the inflated prices that were paid. At the time of the purchases and/or acquisitions

by Plaintiff and the Class, the true value of Provention securities was substantially

lower than the prices paid by Plaintiff and the other members of the Class. The

market price of Provention securities declined sharply upon public disclosure of the

facts alleged herein to the injury of Plaintiff and Class members.

      51.    By reason of the conduct alleged herein, Defendants knowingly or

recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

      52.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with

their respective purchases, acquisitions and sales of the Company’s securities during

the Class Period, upon the disclosure that the Company had been disseminating

misrepresented financial statements to the investing public.

                                     COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual
                                  Defendants)

      53.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      54.    During the Class Period, the Individual Defendants participated in the

operation and management of Provention, and conducted and participated, directly

and indirectly, in the conduct of Provention’s business affairs. Because of their
                                          23
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 24 of 28 PageID: 24




senior positions, they knew the adverse non-public information about Provention’s

misstatement of income and expenses and false financial statements.

      55.    As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Provention’s financial condition and results of operations, and to

correct promptly any public statements issued by Provention which had become

materially false or misleading.

      56.    Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Provention disseminated in the

marketplace during the Class Period concerning Provention’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Provention to engage in the wrongful acts complained of herein.

The Individual Defendants, therefore, were “controlling persons” of Provention

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market

price of Provention securities.

      57.    Each of the Individual Defendants, therefore, acted as a controlling

person of Provention. By reason of their senior management positions and/or being

directors of Provention, each of the Individual Defendants had the power to direct


                                        24
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 25 of 28 PageID: 25




the actions of, and exercised the same to cause, Provention to engage in the unlawful

acts and conduct complained of herein. Each of the Individual Defendants exercised

control over the general operations of Provention and possessed the power to control

the specific activities which comprise the primary violations about which Plaintiff

and the other members of the Class complain.

      58.     By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Provention.


                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.      Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

Class representative;

      B.      Requiring Defendants to pay damages sustained by Plaintiff and the

Class by reason of the acts and transactions alleged herein;

      C.      Awarding Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

other costs; and

      D.      Awarding such other and further relief as this Court may deem just and

proper.

                                         25
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 26 of 28 PageID: 26




                       DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: May 21, 2021

                                              Respectfully submitted,

                                              POMERANTZ LLP

                                              /s/ Thomas H. Przybylowski
                                              Thomas H. Przybylowski
                                              Jeremy A. Lieberman
                                              (pro hac vice application
                                              forthcoming)
                                              J. Alexander Hood II
                                              (pro hac vice application
                                              forthcoming)
                                              600 Third Avenue
                                              New York, New York 10016
                                              Telephone: (212) 661-1100
                                              Facsimile: (212) 661-8665
                                              tprzybylowski@pomlaw.com
                                              jalieberman@pomlaw.com
                                              ahood@pomlaw.com

                                              BRONSTEIN, GEWIRTZ &
                                              GROSSMAN, LLC
                                              Peretz Bronstein
                                              (pro hac vice application
                                              forthcoming)
                                              60 East 42nd Street, Suite 4600
                                              New York, New York 10165
                                              Telephone: (212) 697-6484
                                              Facsimile: (212) 697-7296
                                              peretz@bgandg.com

                                              Attorneys for Plaintiff


                                         26
     Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 27 of 28 PageID: 27


                                                                                    Sunday, April 18, 2021

 Provention (PRVB)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Provention Bio, Inc. (“Provention” or the “Company”) and
authorize the ling of a motion on my behalf for appointment as lead plaintiff.

3. I did not purchase or acquire Provention securities at the direction of plaintiffs counsel, or in order
to participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Provention securities during the class period, including providing testimony at deposition and
trial, if necessary. I understand that the Court has the authority to select the most adequate lead
plaintiff in this action.

5. The attached sheet lists all of my transactions in Provention securities during the Class Period as
speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Adam Paxton

Signature




                                                                                                             1
Case 3:21-cv-11613-MAS-TJB Document 1 Filed 05/21/21 Page 28 of 28 PageID: 28



 Provention Bio, Inc. (PRVB)                                                       Paxton, Adam

                                      List of Purchases and Sales

     Transaction                                     Number of                 Price Per
        Type                   Date                  Shares/Unit              Share/Unit

      Purchase                   11/30/2020                          2,000             $14.8650
      Purchase                    12/7/2020                            235             $15.9150
      Purchase                    12/7/2020                            700             $16.0000
      Purchase                    12/7/2020                          1,000             $16.0600
      Purchase                   12/29/2020                          2,000             $16.9475
      Purchase                   12/31/2020                          1,000             $16.7100
      Purchase                    1/13/2021                            450             $16.2900
      Purchase                    1/14/2021                          2,500             $15.7930
      Purchase                    1/25/2021                          2,400             $14.1049
      Purchase                    2/23/2021                          5,000             $14.5039
      Purchase                    2/24/2021                            450             $14.0400
      Purchase                    2/25/2021                          3,100             $14.0000
        Sale                      1/25/2021                         (2,400)            $14.1150
        Sale                       2/4/2021                            (35)            $14.7900
        Sale                      2/24/2021                         (3,000)            $14.6467
